20-50805-rbk Doc#90 Filed 11/10/20 Entered 11/10/20 15:43:52 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed November 10, 2020.


                                                     __________________________________
                                                                  Ronald B. King
                                                       Chief United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

          IN RE:                                     §       CHAPTER 11
                                                     §
          KRISJENN RANCH, LLC, et al                 §       CASE NO. 20-50805-rbk
                                                     §
                                                     §
                  DEBTOR                             §       (Jointly Administered)

       ORDER GRANTING DEBTORS’ SECOND JOINT EXPEDITED MOTION TO
                 EXTEND DEBTORS’ EXCLUSIVITY PERIOD

           This matter came before the Court on KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series

   Pipeline ROW, and KrisJenn Ranch, LLC Series Uvalde Ranch’s (the “Debtors”), Second Joint

   Motion to Extend Debtors’ Exclusivity Period (the “Motion”)

          The Court finding that it is more likely than not that the Court will Confirm a Plan of

  Reorganization in Debtors’ Cases in a reasonable period of time and that Debtors’ Motion is well

  taken and, it is therefore,

          ORDERED, ADJUDGED AND DECREED that the period set forth in 11 U.S.C. § 1121

  (d) is extended as follows:
20-50805-rbk Doc#90 Filed 11/10/20 Entered 11/10/20 15:43:52 Main Document Pg 2 of 2




         The Debtors shall have the exclusive right to file a disclosure statement and plan of

  reorganization up to and including February 11, 2021;

         The Debtors shall have the exclusive right to solicit and confirm their plans of

  reorganization up to and including April 26, 2021

                                                      ###

  Submitted By:


                                      MULLER SMEBERG, PLLC

                                      By: /s/ Ronald J. Smeberg
                                              RONALD J. SMEBERG
                                              State Bar No. 24033967
                                              111 W. Sunset Rd.
                                              San Antonio, Texas 78209
                                              210-664-5000 (Tel)
                                              210-598-7357 (Fax)
                                              ron@muller-smeberg.com
                                              ATTORNEY FOR DEBTORS
